Title: To George Washington from Nathanael Greene, 11 January 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Camp on the Pedee c.11 January 1781
                        
                        Your Excellencys private letter of the 13th of Decem. I have had the pleasure to receive and thank you kindly
                            for the information respecting the health of Mrs Greene and family. It is the first hint I have had since I left the
                            Northern Army.
                        General de Portail who will deliver your Excellency this letter is pretty well acquainted with our situation,
                            and can give you a better account of the state of the department than I shall have an opportunity to write by this
                            conveyance as the General is just setting out. I beg my compliments to Mrs Washington and am with great respect Your Most
                            Obedt humble Sert 
                        
                            Nath. Greene
                        
                    